Citation Nr: 1615115	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  11-09 522	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a stomach disorder, to include peptic ulcer disease (PUD) and gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to June 1986.

The Veteran's appeal comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied service connection for sleep apnea; and from a July 2011 rating decision, which denied service connection for a stomach disorder.

In February 2016, the Veteran was afforded his requested Board hearing before the undersigned at the RO (Travel Board hearing).  A transcript is associated with the claims file.  

The Board notes that additional treatment records were submitted into the record following the most recent readjudication of this appeal by the Agency of Original Jurisdiction (AOJ) in the January 2011 and August 2013 SOCs.  To date, these records have not been reviewed by the AOJ, and no waiver from the Veteran or his representative was received.  However, the Veteran is not prejudiced as, upon remand, the AOJ will be able to review these records in the first instance.  38 C.F.R. §§ 20.800, 20.1304 (2015).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

VA addendum medical opinions are necessary before the claims can be decided on the merits.  The Veteran was previously provided VA examinations in December 2010 and February 2011 for his sleep apnea and stomach disorder, respectively.  VA medical opinions addressing the etiology of the Veteran's current sleep apnea and PUD were provided by the VA examiners.  However, neither VA examiner addressed the statements of record from the Veteran, his mother, his sister, and a fellow serviceman regarding the Veteran's symptoms prior to, during, and after service.  The December 2010 VA examiner also did not address the positive private medical opinion dated in July 2007.  The July 2007 private medical opinion is not sufficient to grant the sleep apnea claim does not provide reasons for the conclusions provided.  The United States Court of Appeals for Veterans Claims (Court) has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, the Board finds that VA medical opinions addressing the etiology of the current sleep apnea and stomach disorder, considering all of the lay statements of record is needed before decisions on the merits may be reached.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the claims file to the December 2010 VA examiner for an addendum opinion regarding the etiology of the currently diagnosed sleep apnea.  If deemed necessary, arrange for the Veteran to undergo appropriate VA examination to determine the etiology of the sleep apnea.  The claims file must be provided to the examiner for review.  

Following a review of the claims folder, the examiner should address whether it is at least as likely as not (50 percent probability or more) that the Veteran's currently diagnosed sleep apnea had its onset in service, or is otherwise the result of a disease or injury in service.

The examiner should address the statements and testimony from the Veteran, his sister, his mother, and a fellow serviceman regarding the Veteran's symptoms prior to, during, and since service.  The examiner should also address the July 2007 private medical opinion of record regarding the etiology of the Veteran's sleep apnea.

The examiner should specifically opine whether, if accepted as true, the reports of the Veteran, his sister, mother and fellow service member would be sufficient to show that sleep apnea had its onset in service or is otherwise related to service.

The examiner should also comment on whether there is any medical reason for rejecting these reports.  The absence of supporting medical records is not a sufficient reason to reject the lay reports; unless the existence of such records would be medically expected.

All opinions should be supported by clear reasons.  

If it is not possible to provide an opinion without resort to speculation, the examiner should state whether the inability is due to the limits of the examiner's medical knowledge, the needed opinion is beyond the scope of current medical knowledge, or there is missing evidence that would permit the needed opinion to be provided.  The examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

2.  Provide the claims file to the February 2011 VA examiner for an addendum opinion regarding whether any current stomach disorder, including PUD and GERD are related to service.  If the examiner deems it necessary, arrange for the Veteran to undergo an appropriate VA examination.  The claims file must be provided to the examiner for review.  

Following a review of the claims folder, the examiner should provide an opinion addressing whether it is at least as likely as not (50 percent probability or more) that the currently diagnosed GERD or PUD began in, or caused by, his active military service.

In forming the opinion, the examiner should specifically address the Veteran's reports and testimony relating to symptoms both in service and since service.

The examiner should address the statements and testimony from the Veteran, his sister, his mother, and a fellow serviceman regarding the Veteran's symptoms prior to, during, and since service.  The examiner should also address the July 2007 private medical opinion of record regarding the etiology of the Veteran's sleep apnea.

The examiner should specifically opine whether, if accepted as true, the Veteran's statements and testimony would be sufficient to show that a stomach disorder had its onset in service or is otherwise related to service.

The examiner should also comment on whether there is any medical reason for rejecting the Veteran's reports.  The absence of supporting medical records is not a sufficient reason to reject the Veteran's reports; unless the existence of such records would be medically expected.

All opinions should be supported by clear reasons.  

If it is not possible to provide an opinion without resort to speculation, the examiner should state whether the inability is due to the limits of the examiner's medical knowledge, the needed opinion is beyond the scope of current medical knowledge, or there is missing evidence that would permit the needed opinion to be provided.  The examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

3.  If any benefits sought on appeal remain denied, issue an SSOC.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

